In a proceeding pursuant to Family Court Act article 6, the father appeals, as limited by his brief, from so much of an order of the Family Court, Suffolk County (Snellenburg, J.H.O.), entered June 20, 2002, as, in effect, modified a prior order of the same court (Blass, J.), dated March 18, 2002, so as to grant the mother unsupervised visitation with the parties’ child.
Ordered that the order is affirmed insofar as appealed from, with costs.
The Family Court providently exercised its discretion by modifying its prior order so as to grant the mother unsupervised visitation with the parties’ child. Contrary to the father’s contention, a hearing is not necessary where, as here, the court possesses adequate relevant information to enable it to make an informed and provident determination as to the child’s best *365interest (see Matter of Porter v Burgey, 266 AD2d 552, 553 [1999]; Webster v Webster, 163 AD2d 178, 179 [1990]). In a situation such as this, where the extensive evidence before the court showed that the mother and daughter had a loving, appropriate relationship, and where there were no extraordinary circumstances, it was in the child’s best interest to enjoy unrestricted visitation with her mother (see Weiss v Weiss, 52 NY2d 170, 175 [1981]; Matter of Schack v Schack, 98 AD2d 802 [1983]; Daghir v Daghir, 82 AD2d 191, 193 [1981]). Moreover, under the circumstances, requiring that visitation be supervised would have violated the mother’s right to “reasonable access and visitation” (Matter of Schack v Schack, supra at 802). Santucci, J.P., Luciano, Townes and Rivera, JJ., concur.